      CASE 0:19-cv-02313-DWF-DTS Document 52 Filed 07/28/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Wayne M. Marshall,                                      Civil No. 19-2313 (DWF/DTS)

                      Plaintiff,
                                                         MEMORANDUM OPINION
 v.                                                              AND ORDER

 Smith & Nephew, Inc.,

                      Defendant.


 Debra Humphrey, Esq., Margaret Cordner, Esq., Stephen Monroe, Esq., Marc J.
 Bern & Partners LLP; and Earl Singh, Esq., Singh Advisors LLC, counsel for Plaintiff.

 Pharaoh Johan Lewis, Esq., and Tracy J. Van Steenburgh, Esq., Nilan Johnson Lewis
 PA, counsel for Defendant.


       This matter is before the Court upon a Motion for Sanctions brought by Defendant

Smith & Nephew, Inc. (“Defendant”). (Doc. No. 49.) Defendant requests that this Court

award sanctions against Plaintiff Wayne M. Marshall (“Plaintiff”) in the amount of

$4,725.00. (Id.; see also Doc. No. 47 at 3.)

       Based on the record and submissions of the parties, and the Court being otherwise

duly advised in the premises, the Court denies Defendant’s motion.

                                   MEMORANDUM

       Plaintiff is a citizen of Minnesota, while Defendant is a Delaware corporation with

a principal place of business in Tennessee. (Doc. No. 1-1 (“Compl.”) ¶¶ 7-8.)

       On July 31, 2019, Plaintiff filed a complaint against Defendant in Minnesota state

court. (See Compl.) On August 21, 2019, Defendant removed the case to this Court.
     CASE 0:19-cv-02313-DWF-DTS Document 52 Filed 07/28/20 Page 2 of 6




(Doc. 1 (“Notice of Removal”).) On August 28, 2019, Defendant filed a motion to

dismiss the complaint. (Doc. No. 11.)

       On September 20, 2019, Plaintiff advised Defendant that he intended to file a

motion to remand this case based on personal jurisdiction grounds. (See Doc. No. 47-1

(“Steenburgh Aff.”), Ex. A (“Steenburgh Email”) at 2.) Defendant responded that

Plaintiff had “no basis for a motion for remand” and suggested that Plaintiff had

“confused subject matter jurisdiction with personal jurisdiction.” (Id. at 2 (emphasis in

original).) Defendant stated that the case was properly removed to federal court and

asked Plaintiff to reconsider the decision to file a motion to remand. (Id.)

       On September 23, 2019, Plaintiff filed a motion to remand this case to Minnesota

state court. (Doc. No. 18.) Plaintiff argued that remand was appropriate because

Defendant “has consented to the jurisdiction of Minnesota courts, by registering an agent

to be served in Minnesota, with the authority to transact business in Minnesota as an

active, foreign business, and therefore Defendant is a citizen of the state of Minnesota.”

(Doc. No. 18-2 at 2 (emphasis in original).) Plaintiff did not cite to any case law that

supported Plaintiff’s novel theory that a registered agent made Defendant a citizen of

Minnesota. (See generally id.) Instead, Plaintiff cited cases that stood for the proposition

that a registered agent properly subjected a party to general personal jurisdiction in

Minnesota. (See id. at 5-7.)

       Defendant filed a response to Plaintiff’s motion on October 24, 2019. (Doc.

No. 24.) Plaintiff did not submit a reply brief in support of his motion. The Court set a




                                             2
     CASE 0:19-cv-02313-DWF-DTS Document 52 Filed 07/28/20 Page 3 of 6




hearing date for November 8, 2019. (Doc. No. 40.) Three days before the hearing,

Plaintiff withdrew his motion to remand. (Doc. No. 43.)

       Defendant subsequently filed a letter and motion requesting sanctions against

Plaintiff under Federal Rules of Civil Procedure 11 and 37.1 (Doc. Nos. 47, 49.)

Defendant requested sanctions in the amount of $4,725.00. (Doc. No. 47 at 2.)

Defendant argues that sanctions are warranted in this case because Plaintiff’s motion for

remand was “frivolous and premised on an argument that had no basis in law.” (Id.)

Defendant further argues that Defendant put Plaintiff on notice that Plaintiff’s motion

was baseless. (Id. at 3.) Plaintiff filed a response to Defendant’s motion for sanctions,

stating Plaintiff’s motion to remand was “in good faith and warranted by existing law or a

nonfrivolous argument for extending, modifying, or reversing existing law or for

establishing new law.” (Doc. No. 51 at 1.)

       Rule 11 provides that, by presenting a motion to a court, the attorney certifies that

to the best of that person’s knowledge, information, and belief, formed after an inquiry

under the circumstances “the claims, defenses, and other legal contentions are warranted

by existing law or by a nonfrivolous argument for extending, modifying, or reversing

existing law or for establishing new law.” Fed. R. Civ. P. 11(b)(2). To satisfy the

requirements of Rule 11, an attorney is obligated to conduct a reasonable inquiry into the

factual basis for a claim. See Coonts v. Potts, 316 F.3d 745, 753 (8th Cir. 2003). In



1
      Defendant initially filed a letter with the Court requesting sanctions. (Doc. No.
47.) After the Court requested that Defendant file a formal motion for sanctions, (Doc.
No. 48), Defendant filed a motion for sanctions (Doc. No. 49).

                                             3
     CASE 0:19-cv-02313-DWF-DTS Document 52 Filed 07/28/20 Page 4 of 6




determining whether sanctions are warranted, the court considers “whether a reasonable

and competent attorney would believe in the merit of [the] argument.” Id. (internal

quotations omitted).

       Federal Rule of Civil Procedure 11(c)(2) provides, in the relevant part, that “[a]

motion for sanctions must be made separately from any other motion and must describe

the specific conduct that allegedly violates Rule 11(b).” A Rule 11 motion must not be

filed “if the challenged paper . . . is withdrawn or appropriately corrected within 21 days

after service or within another time the court sets.” Fed. R. Civ. P. 11(c)(2). Thus,

Rule 11 “‘provide[s] a type of ‘safe harbor’ against motions under Rule 11 in that a party

will not be subject to sanctions on the basis of another party’s motion unless, after

receiving the motion, it refuses to withdraw that position.’” Gordon v. Unifund CCR

Partners, 345 F.3d 1028, 1029 (8th Cir. 2003) (quoting Fed. R. Civ. P. 11, Advisory

Committee Notes (1993) (emphasis in original)).

       Federal Rule of Civil Procedure 37(b)(2) governs sanctions for failure to comply

with a discovery order. Fed. R. Civ. P. 37(b)(2). The Rule provides that, if a party “fails

to obey an order to provide or permit discovery,” the court may impose a variety of

sanctions. See Fed. R. Civ. P. 37(b)(2)(A). “[I]nstead of or in addition to” the sanctions

described in Rule 37(b)(2)(A), the court “must order the disobedient party, the attorney

advising that party, or both to pay the reasonable expenses, including attorney’s fees,

caused by the failure, unless the failure was substantially justified, or other circumstances

make an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2). A “district court has wide




                                              4
     CASE 0:19-cv-02313-DWF-DTS Document 52 Filed 07/28/20 Page 5 of 6




discretion to impose sanctions for a party’s failure to comply with discovery requests.”

United States v. Big D Enters., Inc., 184 F.3d 924, 936 (8th Cir. 1999).

       Here, the Court finds that sanctions under Rule 11 are inappropriate. The Court

notes that neither the Defendant’s email correspondence with Plaintiff’s counsel

(Steenburgh Email at 2) nor Defendant’s Opposition to Plaintiff’s Motion to Remand

(Doc. No. 24) mentions the possibility of sanctions under Rule 11. Moreover, informal

communications of a potential Rule 11 violation cannot satisfy the notice requirement of

Rule 11. See VanDanacker v. Main Motor Sales Co., 109 F. Supp. 2d 1045, 1055 (D.

Minn. 2000) (finding that it would “wrench both the language and purpose” of Rule 11 to

“permit an informal warning to substitute for service of a motion”) (quotations and

citations omitted); TRI, Inc. v. Boise Cascade Office Prods., Inc., Case No. 00-CV-1464

RHK/AJB, 2002 WL 31108190, at *2 (D. Minn. Sept. 20, 2002) (noting that “[t]his court

and others have repeatedly rejected arguments that warning letters and other informal

notices trigger the start of the safe harbor period”). Thus, the Court finds that notice of a

potential Rule 11 violation did not occur until, at the earliest, Defendant’s oral motion at

the November 8, 2019 hearing. By that time, Plaintiff had already withdrawn its Motion

to Remand. (Doc. No. 43.) Plaintiff’s conduct falls under the safe harbor provisions of

Rule 11 and, thus, sanctions under Rule 11 are inappropriate.

       The Court also finds that sanctions under Rule 37 are inappropriate. The Court

finds that Defendant has not identified any discovery order with which the Plaintiff has

failed to comply. Moreover, while Defendant’s motion requests sanctions both Rules 11




                                              5
     CASE 0:19-cv-02313-DWF-DTS Document 52 Filed 07/28/20 Page 6 of 6




and 37 (Doc. No. 49), Defendant’s letter does not address sanctions under Rule 37 at all

(Doc. No. 47). Accordingly, the Court declines to sanction the Plaintiff under Rule 37.

       Although the Court is denying Defendant’s motion for sanctions under Rules 11

and 37, the Court notes that its denial is not a ratification of Plaintiff’s conduct in this

matter. The Court further notes that Plaintiff’s motion to remand, including Plaintiff’s

interpretation of the cited case law, was baseless and clearly confused two different types

of jurisdictional issues—diversity jurisdiction and personal jurisdiction. Based on this

apparent confusion, some would suggest that a CLE course related to diversity

jurisdiction would be in order. Regardless, the Court notes that the Plaintiff’s conduct

regarding its motion to remand and its response to Defendant’s motion for sanctions,

which reiterated Plaintiff’s unsupported assertion that a registered agent renders a party a

citizen of a state,2 is an example of how not to handle this type of situation.

                                           ORDER

       Based on the foregoing, and the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant’s Motion for Sanctions (Doc. No. [49]) is

DENIED.


Dated: July 28, 2020                        s/Donovan W. Frank
                                            DONOVAN W. FRANK
                                            United States District Judge

2
        In its response to Defendant’s motion for sanctions, Plaintiff submitted two
articles discussing Pennsylvania state court decisions. (See Doc. Nos. 51-2 & 51-3.)
Neither decision was cited in Plaintiff’s motion to remand. Moreover, based on the
description of the cases in the articles, both decisions addressed whether registration
satisfied personal jurisdiction requirements, not subject matter jurisdiction
requirements.

                                               6
